IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JOSEPH P. GUARRASI, J.D.,        :        No. 129 MAP 2014
                                 :
                Appellant        :        Appeal from the Order of the
                                 :        Commonwealth Court at No. 92 MD 2014
                                 :        dated 10/17/14
           v.                    :
                                 :
                                 :
THOMAS GARY GAMBARDELLA, D.J. :
DISTRICT MAGISTRATE, 7-3-01      :
INDIVIDUAL AND OFFICIAL CAPACITY :
AND DIANE E. GIBBONS, J., COMMON :
PLEAS COURT JUDGE INDIVIDUAL     :
AND OFFICIAL CAPACITY,           :
                                 :
                Appellees        :


                                     ORDER


PER CURIAM                                              DECIDED: May 26, 2015


      AND NOW, this 26th day of May, 2015, the Order of the Commonwealth Court is

hereby AFFIRMED. The Application for Leave to Amend Appellees’ Brief is DENIED.